            Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
    LANI E. CLARK                                §
                                                 §
    v.                                           §
                                                 §               Case No. A-19-CV-00198-LY-SH
    LOIS KOLKHORST                               §

                             REPORT AND RECOMMENDATION
                        OF THE UNITED STATES MAGISTRATE JUDGE

TO: THE HONORABLE LEE YEAKEL
   UNITED STATES DISTRICT JUDGE

         Before the Court are Defendant’s Motion for Summary Judgment, filed July 17, 2020

(Dkt. 48); Plaintiff’s Motion for Summary Judgment, filed July 20, 2020 (Dkt. 49);1 and the

associated response and reply briefs. The District Court referred this case to the undersigned

Magistrate Judge for resolution of all nondispositive motions and Report and Recommendation on

all dispositive motions, pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure 72, and

Rule 1 of Appendix C of the Local Rules of the United States District Court for the Western District

of Texas (Dkt. 29).

                                          I.   Background

         Plaintiff Lani E. Clark brings this suit against Defendant Lois Kolkhorst, alleging that

Kolkhorst violated Clark’s First and Fourteenth Amendment rights by deleting her comments and

blocking her from posting on Kolkhorst’s Facebook page. Kolkhorst is a State Senator representing

Texas Senate District 18. Dkt. 14 ¶ 17. Clark is a resident of Austin, Texas, and Kolkhorst’s

constituent. Id. ¶ 16.


1
 Plaintiff’s Motion and Reply both exceed the page limits of Local Rule CV-7. Plaintiff is reminded that,
despite proceeding pro se, she must comply with the Federal Rules of Civil Procedure and Local Rules.
See, e.g., Martin v. Harrison Cnty. Jail, 975 F.2d 192, 193 (5th Cir. 1992).

                                                     1
        Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 2 of 16




   In her Amended Complaint, Clark alleges that Kolkhorst is responsible for operating a public

Facebook page titled “Lois Kolkhorst” (the “Kolkhorst Facebook Page”). Id. ¶ 25. Clark alleges

that on the Kolkhorst Facebook Page, Kolkhorst “frequently posts about matters that pertain

strictly to her official government position as a sitting State Senator,” including “meetings with

constituents” and “legislation that may be considered by herself, as a member of the Texas Senate,

and other Senators, that affects constituents in Defendant’s district.” Id. ¶ 26.

   Kolkhorst submitted evidence that the Kolkhorst Facebook Page is her campaign page,

established by the Lois W. Kolkhorst Campaign to support her candidacy in 2014, before she was

first elected to the State Senate. See Ex. A, Declaration of Matthew Russell (“Russell Dec.”),

Dkt. 48-1 ¶¶ 3-4 (stating that the page is “operated exclusively by Kolkhorst’s campaign staff,”

and that the campaign has paid a consultant “thousands of dollars to manage the Facebook page as

a means of garnering support for Kolkhorst’s election, and ongoing re-election, to office”).

   Clark contends that Kolkhorst “willingly and knowingly” configured and administers the

Kolkhorst Facebook Page to be open to the public and to “encourage and permit public expression

and interaction on matters of public concern.” Dkt. 14 ¶¶ 31-32. Clark alleges that, as of the date

she filed her Complaint, the “About” section of the Kolkhorst Facebook Page contained a

“Government Official” designation. Id. ¶ 50. In response to Clark’s requests for admission,

Kolkhorst admits that she has changed the description on the page to “Politician,” but does not

recall when the change occurred. Dkt. 49-1 at 4-5 (Response to Request No. 12).

   Clark avers that she first accessed the Kolkhorst Facebook Page through a Facebook

application called “Town Hall.” Dkt. 14 ¶ 33. Clark further alleges that: “When a Kolkhorst

constituent enters their residential address into their Facebook profile and uses the Facebook

‘Town Hall’ application, which helps users find and communicate with their federal and state




                                                  2
        Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 3 of 16




representatives on Facebook, the constituent is directed to the public Kolkhorst Facebook page

. . . .” Id. ¶ 25. Once a user has entered his or her address and is using the Town Hall application,

any comments made by the user on his or her legislator’s Facebook page include an icon to identify

the user as a constituent. Id. Clark alleges that when she first accessed the Kolkhorst Facebook

Page, she had full access and could see all posts and comment on them, with the constituent icon

appearing by her name. Id. ¶¶ 40, 42.

   On or about March 3, 2017, Kolkhorst published a post on the Kolkhorst Facebook Page to

promote Senate Bill 6, known as the “Bathroom Bill,” which Kolkhorst coauthored. Id. ¶ 34. Clark

alleges that, after accessing the Kolkhorst Facebook Page through the Town Hall application, she

commented on Kolkhorst’s post to voice her opposition to the Bathroom Bill. Id. ¶¶ 33, 37. Clark

alleges that several other users posted replies to her comments on the post. Id. ¶ 37. According to

Clark, she later returned to the post and found her comments deleted. Id. ¶ 38. Clark posted her

comments again, but later discovered that her second post also had been deleted, and that she was

blocked from commenting further on the Kolkhorst Facebook Page. Id. ¶¶ 39-43.

   In her discovery responses, Kolkhorst states that her campaign “initially hid, deleted and/or

removed comments by the Plaintiff that were disruptive to the campaign’s message or the

participation of the campaign’s supporters.” Dkt. 49-1 at 52 (Responses to Interrogatory Nos. 17

and 18). Kolkhorst states that Clark was blocked after she “continued posting comments that were

disruptive and/or inconsistent with the message and purpose of the campaign page.” Id. Kolkhorst

likewise has deleted other users’ comments and blocked users who have expressed criticism on

the Kolkhorst Facebook Page, according to Clark. Dkt. 14 ¶¶ 38, 41. Clark contends that Kolkhorst

intentionally removed critical comments and “made it appear that she and her Bathroom Bill had

more support than they actually did, thereby misrepresenting the public’s response to her and her




                                                 3
        Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 4 of 16




bill.” Id. ¶ 41. Clark alleges that Kolkhorst has adopted and enforced a policy or custom of

removing or hiding comments that are critical of Kolkhorst or her viewpoints, and of restricting

speakers who express viewpoints unfavorable to Kolkhorst or Kolkhorst’s views. Id. ¶¶ 60-72.

   Clark alleges that Kolkhorst created a public forum by encouraging comments from the public

and, by blocking Clark and deleting her comments, violated her First Amendment rights by

engaging in viewpoint-based discrimination. Id. ¶ 74. Clark further alleges that Kolkhorst took

these actions without notice and without providing an opportunity for appeal, thus violating her

rights under the Fourteenth Amendment’s Due Process Clause. Id. ¶¶ 98-101. Clark asserts claims

pursuant to 42 U.S.C. § 1983 against Kolkhorst in both her official and individual capacities,

seeking declaratory judgment and injunctive relief. Id. at 25-26.

   Both parties now seek summary judgment on all of Clark’s claims.

                                      II. Legal Standard

   Summary judgment shall be rendered when the pleadings, the discovery and disclosure

materials, and any affidavits on file show that there is no genuine dispute as to any material fact

and that the moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a); Celotex

Corp. v. Catrett, 477 U.S. 317, 323-25 (1986); Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir.

2007). A dispute regarding a material fact is “genuine” if the evidence is such that a reasonable

factfinder could return a verdict in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). When ruling on a motion for summary judgment, the court is required

to view all inferences drawn from the factual record in the light most favorable to the nonmoving

party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Washburn,

504 F.3d at 508. A court “may not make credibility determinations or weigh the evidence” in ruling

on a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

150 (2000); see also Anderson, 477 U.S. at 254-55.


                                                 4
        Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 5 of 16




   Once the moving party has made an initial showing that there is no evidence to support the

nonmoving party’s case, the party opposing the motion must come forward with competent

summary judgment evidence of the existence of a genuine fact issue. Matsushita, 475 U.S. at 586.

Mere conclusory allegations are not competent summary judgment evidence, and thus are

insufficient to defeat a motion for summary judgment. Turner v. Baylor Richardson Med. Ctr.,

476 F.3d 337, 343 (5th Cir. 2007). Unsubstantiated assertions, improbable inferences, and

unsupported speculation also are not competent summary judgment evidence. Id. The party

opposing summary judgment is required to identify specific evidence in the record and to articulate

the precise manner in which that evidence supports its claim. See Adams v. Travelers Indem. Co.

of Conn., 465 F.3d 156, 164 (5th Cir. 2006). If the nonmoving party fails to make a showing

sufficient to establish the existence of an element essential to its case and on which it will bear the

burden of proof at trial, summary judgment must be granted. Celotex, 477 U.S. at 322-23.

   Where, as here, the parties have filed cross-motions for summary judgment, the Court

“review[s] each party’s motion independently, viewing the evidence and inferences in the light

most favorable to the nonmoving party.” Green v. Life Ins. Co. of N. Am., 754 F.3d 324, 329

(5th Cir. 2014) (quoting Duval v. N. Assur. Co. of Am., 722 F.3d 300, 303 (5th Cir. 2013)).

                                          III. Analysis

   The crux of the parties’ dispute is whether the Kolkhorst Facebook Page constitutes a private,

personal campaign page or a public forum. Clark asserts that Kolkhorst

               has essentially used one Facebook page for what most elected
               officials use two Facebook pages to accomplish: one page that is
               public, often found using the Facebook Town Hall application and
               that is used as their “official government page” and, therefore,
               subject to First and Fourteenth Amendment restrictions, and another
               public page, which is designated as a “campaign page.”




                                                  5
        Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 6 of 16




Dkt. 49 at 26. For her part, Kolkhorst argues that the Constitution “does not require an elected

official who exercises their right to regulate speech on their private, non-governmental platform

to also create an ‘official’ page for unrestricted citizen comment.” Dkt. 51 at 9. She submitted

evidence that she has taken no affirmative steps to “opt in” to Facebook’s Town Hall feature,

launched three years after she created the Kolkhorst Facebook Page. Russell Dec., Dkt. 48-1 ¶ 8;

Ex. A, Second Declaration of Matthew Russell, Dkt. 51-1 ¶ 4. Kolkhorst further contends that:

                Plaintiff seeks to compel Texas State Senator Lois Kolkhorst to
                display messages on her personal campaign Facebook page that are
                anathema to the Senator’s campaign message. Because the First
                Amendment does not countenance Plaintiff’s efforts to foist
                undesired speech on a private campaign, this case should be
                dismissed.

Dkt. 48 at 2.

           Claims Against Kolkhorst in Her Official Capacity

   The Court considers whether either party is entitled to judgment as a matter of law on Clark’s

claims against Kolkhorst first in her official capacity, then in her individual capacity.

           Action Under Color of State Law

   Section 1983 provides a private cause of action against those who, under color of law, deprive

a citizen of the United States of a right secured by the Constitution and laws of the United States.

To state a claim under § 1983, a plaintiff must (1) allege a violation of a right secured by the

Constitution or laws of the United States, and (2) demonstrate that the alleged deprivation was

committed by a person acting under color of state law. Whitley v. Hanna, 726 F.3d 631, 638

(5th Cir. 2013). The Court first addresses the second prong, the parties’ primary focus. As

Kolkhorst argues: “This case turns primarily on one issue: whether Kolkhorst acted under ‘color

of law’ for purposes of Section 1983, such that the First Amendment would apply to Kolkhorst’s

decision to prevent Plaintiff from commenting on Kolkhorst’s Facebook page.” Dkt. 51 at 2.



                                                  6
        Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 7 of 16




    Section 1983’s “under color of state law” requirement is the functional equivalent of the

Fourteenth Amendment’s “state action” requirement. United States v. Price, 383 U.S. 787, 794 n.7

(1966). “A person acts under color of state law if he misuses power ‘possessed by virtue of state

law and made possible only because the wrongdoer is clothed with the authority of state law.’”

Bustos v. Martini Club Inc., 599 F.3d 458, 464 (5th Cir. 2010) (quoting Screws v. United States,

325 U.S. 91, 111 (1945)). Assessing whether conduct constitutes action under color of state law is

a “fact-intensive” inquiry, addressed on a case-by-case basis. Rundus v. City of Dallas, Tex., 634

F.3d 309, 313 (5th Cir. 2011); see also Skinner v. Ry. Labor Execs.’ Assoc., 489 U.S. 602, 614

(1989) (holding that courts consider the totality of the circumstances to determine whether conduct

amounts to state action); Windom v. Harshbarger, 396 F. Supp. 3d 675, 681 (N.D. W. Va. 2019)

(denying motion to dismiss claim that plaintiff’s comments were deleted and he was blocked from

lawmaker’s Facebook page, and stating: “There is no specific formula to apply when determining

whether an official acted under color of state law; courts look to the totality of the circumstances.”).

    Kolkhorst contends that her Facebook page is a private social media account, notwithstanding

the fact that it posts some information about her “policies and initiatives as a senator.” Dkt. 48 at

13. Clark, in turn, contends that Kolkhorst has acted under color of state law because there is a

nexus between her challenged conduct and her position as a state official. Clark points out that

Kolkhorst “created posts and events on the Kolkhorst Facebook page while she served as a Texas

State Senator, the subject matter of which pertain strictly to her official government position as a

Senator, such as meetings with the Governor and constituents and about legislation that affects her

district.” Dkt. 49 at 16. Kolkhorst “uses the same Facebook page for posts about both official

activities and private matters,” Clark contends, and “there is pervasive entwinement between

Defendant’s campaign activities and her Senate position.” Dkt. 52 at 4.




                                                   7
        Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 8 of 16




   Kolkhorst argues that “use of the campaign page to include some posts discussing Defendant’s

accomplishments and activities is not an official act of her senate office, but her campaign’s

concentrated efforts to retain and build support for the next election.” Dkt. 51 at 4. Kolkhorst also

submits that the page serves no governmental purpose, id. at 10, in contrast with the facts of Knight

First Amend. Inst. v. Colum. Univ. v. Trump, 928 F.3d 226 (2d Cir. 2019), petition for cert. filed

(U.S. Aug. 20, 2020) (No. 20-197). In Knight, the Second Circuit affirmed a grant of summary

judgment to plaintiffs, finding that President Trump’s blocking of users from his official Twitter

account because of their expressed political views violated their First Amendment free speech

rights. The court concluded that “the First Amendment does not permit a public official who

utilizes a social media account for all manner of official purposes to exclude persons from an

otherwise-open online dialogue because they expressed views with which the official disagrees.”

Id. at 230. Although affirming the summary judgment grant on “overwhelming” evidence, the

Second Circuit stated:

               Whether First Amendment concerns are triggered when a public
               official uses his account in ways that differ from those presented on
               this appeal will in most instances be a fact-specific inquiry. The
               outcome of that inquiry will be informed by how the official
               describes and uses the account; to whom features of the account are
               made available; and how others, including government officials and
               agencies, regard and treat the account.

Id. at 236; see also One Wisconsin Now v. Kremer, 354 F. Supp. 3d 940 (W.D. Wis. 2019) (finding

on summary judgment that legislators acted under color of state law and violated the First

Amendment by blocking plaintiff advocacy group from their Twitter pages).

               Social Media Case Law

   The Fifth Circuit has not yet addressed a case directly on point. In Robinson v. Hunt Cnty.,

Tex., 921 F.3d 440, 448 (5th Cir. 2019), the court found that the plaintiff sufficiently pled that the

official Facebook page of the Hunt County Sheriff’s Office was a public forum and deletion of


                                                  8
        Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 9 of 16




comments constituted viewpoint discrimination.2 The county did not contest that the Facebook site

was a public forum. Other courts, however, have adjudicated disputes more similar to the case at

bar. See, e.g., Joseph A. D’Antonio, Note, Whose Forum Is It Anyway: Individual Government

Officials and Their Authority To Create Public Forums on Social Media, 69 DUKE L.J. 701, 713

& n.74 (2019) (stating that “only a handful of courts have considered whether elected officials’

social media pages constitute public forums,” and collecting cases). Kolkhorst cites several of

these cases. They include Fehrenbach v. Zeldin, CV 17-5282 (JFB) (ARL), 2019 WL 1322619

(E.D.N.Y. Feb. 6, 2019), report and recommendation adopted, 2019 WL 1320280 (E.D.N.Y.

Mar. 21, 2019), in which the court dismissed a First Amendment claim against a congressman for

allegedly deleting a post from his campaign Facebook page, finding that it was private action. Id.

at *5. In addition, Kolkhorst cites German v. Eudaly, No. 3:17-cv-2028-MO, 2018 WL 3212020,

at *6 (D. Or. June 29, 2018), in which the court found that the plaintiff failed to allege that a city

commissioner purported to act under color of law when she complained about the plaintiff on her

“non-official Facebook page,” operated in her personal capacity, in contrast to the official page

she used to discuss city business.

    Kolkhorst also relies on Davison v. Randall, 912 F.3d 666, 680-81 (4th Cir. 2019), in which

the Fourth Circuit applied factors including the following to determine whether politician Phyllis

Randall of Loudoun County, Virginia, acted under color of state law in operating a Facebook page:

                (1) the title of the page includes Randall’s title; (2) the page is
                categorized as that of a government official; (3) the page lists as
                contact information Randall’s official County email address and the
                telephone number of Randall’s County office; (4) the page includes
                the web address of Randall’s official County website; (5) many—
                perhaps most—of the posts are expressly addressed to “Loudoun,”
                Randall’s constituents; (6) Randall has submitted posts on behalf of

2
 The Fifth Circuit reversed in part the district court’s ruling granting a motion to dismiss. The case settled
after remand. Robinson v. Hunt Cnty., Tex., No. 3:17-cv-00513-K-BT, Dkt. 82 (N.D. Tex. Dec. 17, 2019).


                                                      9
       Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 10 of 16




               the Loudoun Board as a whole; (7) Randall has asked her
               constituents to use the Chair’s Facebook Page as a channel for “back
               and forth constituent conversations”; and (8) the content posted has
               a strong tendency toward matters related to Randall’s office.”

Dkt. 48 at 14. Kolkhorst distinguishes her Facebook page as follows:

               1) The page does not describe her as “Senator Lois Kolkhorst” but
                  simply as “Lois Kolkhorst.” Ex. C, Dkt. 48-1 at 8;
               2) She is currently listed as a politician, rather than a government
                  official. Russell Dec., Dkt. 48-1 ¶ 6;
               3) Followers are directed to her campaign website, not to any
                  official government website. Id. ¶ 5;
               4) The page expressly states that it is “not [an] official government
                  page.” Ex. C, Dkt. 48-1 at 8;
               5) Facebook informs users that the Lois W. Kolkhorst Campaign
                  owns the page. Ex. B, Dkt. 48-1 at 7; and
               6) Kolkhorst frequently uses the page to communicate about items
                  having nothing to do with politics.

Id. Kolkhorst also emphasizes that she has performed no official duties through her Facebook

page; the page is operated and financed by the Kolkhorst campaign; and it directs Facebook users

to “loisfortexas.com,” a campaign webpage, paid for with campaign funds, used to solicit support

and funds for Kolkhorst’s electoral efforts. Id. at 15.

   Kolkhorst, however, did not cite a recent published decision in a case sharing many similarities

with this one. In Faison v. Jones, 440 F. Supp. 3d 1123 (E.D. Cal. 2020), the court granted a

preliminary injunction to plaintiffs who had been blocked and their posts deleted from a sheriff’s

Facebook page. The sheriff argued that he created the page as a tool for his campaign, and

emphasized that he labeled himself a “Public Figure” on the page rather than a “Government

Official.” Id. at 1133. Although the sheriff posted about holidays and personal updates about

himself and his family, he also included his official title on the page. Id. at 1134. Considering the

totality of the circumstances, the court found that the plaintiffs were likely to succeed in showing

that the defendant acted under color of state law. Id. But cf. Morgan v. Bevin, 298 F. Supp. 3d


                                                 10
       Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 11 of 16




1003, 1012-13 (E.D. Ky. 2018) (denying preliminary injunction regarding deletion of Facebook

and Twitter comments).

               Application of Case Law to Summary Judgment Evidence

   All of the cases discussed above share a fact-intensive analysis of the challenged social media

site. Following this approach and considering the totality of the circumstances, the summary

judgment record here shows that there are genuine disputes of material fact as to whether Kolkhorst

operates the Kolkhorst Facebook Page under color of state law.

   Supporting Kolkhorst’s position that the Kolkhorst Facebook Page is personal, postings to that

page include a Bible verse (Ex. D, Dkt. 48-1 at 10) and photos of, e.g., Kolkhorst getting a haircut

(id. at 11) and her young son dressed in a tuxedo (id. at 12). On the other hand, while Kolkhorst is

correct that the Kolkhorst Facebook Page identifies her as “Lois Kolkhorst, Politician,” the large

photo at the top of the page displays a design identifying her as a Texas Senator:




                                                11
       Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 12 of 16




Ex. C, Dkt. 48-1 at 8. Other posts on the page include descriptions of meetings with constituents

(Ex. 3, Dkt. 49-1 at 10) and House Speaker Dennis Bonnen (id. at 11), as well as events such as

“Senator Kolkhorst’s SD18 Ice Cream Reception” (id. at 12) and “Senator Lois W. Kolkhorst’s

Fort Bend District Office Grand Opening” (id. at 14). The page also includes the following post,

referring to Kolkhorst’s service to her district:




Id. at 9. This evidence creates a fact question as to whether the Kolkhorst Facebook Page operates

under color of state law.

   Finally, Kolkhorst argues in the alternative that her Facebook page is exempt from First

Amendment scrutiny because it constitutes government speech. See Dkt. 48 at 16. The speech at

issue, however, is Clark’s, not Kolkhorst’s. For this reason, similar arguments have been rejected

out of hand. See, e.g., Knight, 928 F.3d at 239; Davison, 912 F.3d at 686; Faison, 440 F. Supp. 3d

at 1137; One Wisconsin Now, 354 F. Supp. 3d at 955. The Court recommends that this argument

not be found persuasive here.


                                                    12
       Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 13 of 16




   As previously stated, assessing whether conduct constitutes action under color of state law is

“fact-intensive,” Rundus, 634 F.3d at 313, and a court may not make credibility determinations or

weigh the evidence in ruling on a motion for summary judgment. Considering the totality of the

circumstances and the evidence submitted by both parties, the Court finds that there is a genuine

issue of material fact as to whether Kolkhorst acted under color of state law in operating the

Kolkhorst Facebook Page.

           First Amendment

   Again, to state a claim under § 1983, a plaintiff must allege a violation of a right secured by

the Constitution or laws of the United States. Clark has satisfied that requirement by alleging that

the Kolkhorst Facebook Page is a public forum and Kolkhorst has engaged in viewpoint

discrimination by deleting her comments and banning her account, violating the First Amendment.

   Kolkhorst makes two different arguments on the merits of Clark’s First Amendment claim.

Although they are potentially contradictory, the undersigned finds them unpersuasive for the same

reason: Both arguments fail because there are genuine issues of material fact as to whether

Kolkhorst acted under color of state law through the Kolkhorst Facebook Page.

   First, in her Motion for Summary Judgment, Kolkhorst argues that Clark has not established

an ongoing violation of her First Amendment rights. Kolkhorst contends that:

               Because Kolkhorst is a state actor in her official capacity, sovereign
               immunity bars any claim against her unless an exception to
               immunity applies. The only such exception that would apply here is
               the Ex parte Young doctrine. And to determine whether Ex parte
               Young circumvents the Eleventh Amendment’s bar to suit, a court
               conducts a “straightforward inquiry into whether the complaint
               alleges an ongoing violation of federal law and seeks relief properly
               characterized as prospective.” Verizon Md., Inc. v. Public Serv.
               Comm’n of Md., 535 U.S. 635, 645 (2002) (emphasis added).

Dkt. 48 at 18. Kolkhorst contends that Clark alleges no ongoing violation because, while her

comments under the pseudonym “Lulu Clark” were blocked from the Kolkhorst Facebook Page,


                                                13
          Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 14 of 16




Clark can post using another of her pseudonymous Facebook accounts, that of “Zelda Sukit,”

which Clark has changed to “Zelda Williams.” Id.; see also Dkt. 51 at 13 n.2.

      Second, in her Response to Clark’s Motion for Summary Judgment, Kolkhorst argues that she

is not a state actor for purposes of the First Amendment analysis. Dkt. 51 at 11. Kolkhorst quotes

Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1926 (2019), stating that, under the

state-action doctrine, “a private entity may be considered a state actor when it exercises a function

traditionally exclusively reserved to the State.” (internal quotation marks omitted).3 Kolkhorst

submits that “establishing a Facebook page is not something that only governmental entities or

actors do.” Dkt. 51 at 11. But as reviewed at length in the discussion of developing case law above,

many courts – including the Fifth Circuit Court of Appeals – have found to the contrary that

operating social media accounts may constitute state action. See, e.g., Robinson, 921 F.3d at 451.

       For the foregoing reasons, the undersigned recommends that both parties’ motions for

summary judgment on Clark’s First Amendment claim under § 1983 against Kolkhorst in her

official capacity be denied.

              Due Process

      Kolkhorst contends that Clark lacks a due process right for which she is entitled to notice, and

that a notice requirement in the context of commenting on a social media page would be practically

unworkable. Otherwise, the parties give scant attention in their briefs to Clark’s due process claim.

      At the motion to dismiss stage, the Court found it plausible that Kolkhorst’s ban of Clark from

the Kolkhorst Facebook Page constitutes an impermissible prior restraint on her freedom of

speech, thereby implicating her due process rights. See Bd. of Regents of State Colleges v. Roth,

408 U.S. 564, 575 n.14 (1972) (“When a State would directly impinge upon interests in free speech


3
    Manhattan concerns operation of public access channels on a cable television system.


                                                     14
       Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 15 of 16




or free press, this Court has on occasion held that opportunity for a fair adversary hearing must

precede the action . . . .”). As at the motion to dismiss stage, in her summary judgment briefing,

Kolkhorst again fails to address Clark’s claim regarding her post-deprivation due process rights.

See Dkt. 14 ¶ 100. Neither party has made an initial showing that there is no evidence to support

the nonmoving party’s case. On the summary judgment record, the undersigned recommends

against granting judgment as a matter of law to either party on Clark’s Fourteenth Amendment

claim against Kolkhorst in her official capacity.

           Claims Against Kolkhorst in Her Individual Capacity

   Finally, Kolkhorst argues that she is entitled to summary judgment on Clark’s claims against

her in her individual capacity because Clark seeks only injunctive and declaratory relief, not

monetary damages: “On its face, the declaratory and injunctive relief Plaintiff requests is clearly

sought against Kolkhorst in her official, rather than her individual, capacity. Plaintiff’s entire suit

is predicated on the assertion that Kolkhorst operates the Lois Kolkhorst Facebook page as an

official public page of her Senate office.” Dkt. 48 at 20. Kolkhorst relies on Greenawalt v. Indiana

Dep’t of Corrections, 397 F.3d 587, 589 (7th Cir. 2005) (“[S]ection 1983 does not permit

injunctive relief against state officials sued in their individual as distinct from their official

capacity.”), and Brown v. Montoya, 662 F.3d 1152, 1161 n.5 (10th Cir. 2011) (“Section 1983

plaintiffs may sue individual-capacity defendants only for money damages and official-capacity

defendants only for injunctive relief.”) (citing Hafer v. Melo, 502 U.S. 21, 30 (1991)).

   Clark does not directly respond to Kolkhorst’s argument. To the contrary, in her Motion for

Summary Judgment, Clark submits that she is entitled to judgment “on Defendant’s defense that

she was acting in her individual capacity in managing the Kolkhorst Facebook page.” Dkt. 49 at

25. Clark’s claims against Kolkhorst in her individual capacity therefore are deemed abandoned.




                                                  15
       Case 1:19-cv-00198-LY-SH Document 53 Filed 10/20/20 Page 16 of 16




See, e.g., Neff v. Allstate Vehicle & Prop. Ins. Co., No. 5:17-CV-191-DAE, 2019 WL 1560473, at

*5 (W.D. Tex. Feb. 28, 2019) (collecting cases).

                                    IV. Recommendation

   Based on the foregoing, the undersigned Magistrate Judge RECOMMENDS that Plaintiff

Lani E. Clark’s Motion for Summary Judgment (Dkt. 49) be DENIED.

   The undersigned FURTHER RECOMMENDS that Defendant Lois Kolkhorst’s Motion for

Summary Judgment (Dkt. 48) be GRANTED as to Plaintiff’s claims against Defendant in her

individual capacity, and DENIED as to Plaintiff’s First Amendment and Due Process claims

against Defendant in her official capacity.

                                         V.   Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on October 20, 2020.


                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE


                                               16
